                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ECHO JENSEN, et al.,                                CASE NO. C18-1195-JCC
10                           Plaintiffs,                  MINUTE ORDER
11            v.

12    NORTHWEST OCEANIC LLC, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiffs’ motion to amend complaint (Dkt. No.
18   14). Under Federal Rule of Civil Procedure 15(a), a district court should freely grant leave to
19   amend a pleading “when justice so requires.” Fed. R. Civ. P. 15(a)(2). The Ninth Circuit has
20   made clear that Rule 15 favors pleading amendments and should be applied liberally. See Ascon
21   Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir. 1989). However, the Rule 15
22   standard does not apply when a party seeks to amend its pleading after the court-ordered
23   deadline for filing amendments has passed. Johnson v. Mammoth Recreations, Inc., 975 F.2d
24   604, 607–08 (9th Cir. 1992).
25          Instead, untimely motions to amend are analyzed under the “good cause” standard
26   established by Rule 16. See Fed. R. Civ. P. 16(b)(4); Mammoth Recreations, 975 F.2d at 608.


     MINUTE ORDER
     C18-1195-JCC
     PAGE - 1
 1   The Rule 16(b) good cause standard “primarily considers the diligence of the party seeking the

 2   amendment.” Mammoth Recreations, Inc., 975 F.2d at 609. A district court may amend its

 3   scheduling order “if it cannot reasonably be met despite the diligence of the party seeking the

 4   extension.” Id.

 5           Plaintiffs received discovery after the scheduling order’s amendment deadline that alerted

 6   Plaintiffs that an additional cause of action may be necessary in this lawsuit. (See generally Dkt.

 7   No. 14.) Defendant does not oppose Plaintiffs’ motion to amend their complaint. (Dkt. No. 15.)

 8   Therefore, Plaintiffs’ motion to amend complaint (Dkt. No. 14) is GRANTED. Plaintiffs are
 9   ORDERED to file their amended complaint, as shown at Docket Number 14-1, within 3 days of
10   the date this order is issued.
11           DATED this 2nd day of July 2019.
12                                                          William M. McCool
                                                            Clerk of Court
13
                                                            s/Tomas Hernandez
14
                                                            Deputy Clerk
15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1195-JCC
     PAGE - 2
